DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/03/21 have been fully considered but they are not persuasive.
On pages 6-8 Applicant argues amendments overcome the rejection of record.
The Examiner respectfully agrees, but notes that upon further consideration of the IDS filed 09/01/21 a further rejection has been made. Please see below.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-17, 19-20, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabor et al. (US 20140142694 A1), hereinafter known as Tabor in view of Jimenez et al. (US 8475522 B2) hereinafter known as Jimenez, further in view of White et al. (US 20200170812 A1), hereinafter known as White
Regarding claim 11 Tabor discloses a method of delivering a prosthetic aortic valve to a native aortic valve of a patient ([0051]), 
the prosthetic valve having a frame ([0052] “support structure”) and being moveable between a collapsed condition and an expandable condition ([0056]), and being disposed in its collapsed condition in a delivery sheath for delivery ([0056] the self-expanding stent has a retractable sheath that covers the stent until it is deployed), the stent having a radiopaque marker ([0083]) and the sheath having an axis (this is understood to be inherent), the valve being disposed in an orientation relative to the axis of the delivery sheath by reference to the radiopaque marker (this is understood to be inherent, since the valve is disposed within the sheath and is inherently relative/relating to the sheath and/or any part thereof), the native aortic valve having native cusps and a commissure junction between each of two adjacent native cusps (this is understood to be inherent), the method comprising:
delivering the valve in the collapsed condition ([0056]) to the aorta of the patient above the native aortic valve (e.g. see Figure 36; see also [0009]);
imaging the prosthetic valve and delivery sheath within the native valve ([0081]-[0083]);
while the valve is disposed within the delivery sheath above the native aortic valve, rotating the delivery sheath about its axis with reference to the radiopaque marker to align the prosthetic valve in a desired rotational orientation relative to a portion of the native valve/aortic root ([0083]; the Examiner notes that if the device is longitudinally placed appropriately within the annulus, at least part of the valve is located above the native valve. See for example Figure 36, meaning the rotation would inherently occur above the native valve as well);
after rotating the delivery sheath, introducing the prosthetic valve within the native cusps ([0082]-[0083]);
unsheathing and releasing the prosthetic valve from the delivery sheath in the desired rotational orientation to move the valve to its expanded condition within the native valve ([0082]-[0083]),
but is silent with regards to specifying whether the radiopaque marker is on the sheath,
whether the imaging is occurring within the aorta and aortic root,
 and whether the rotation occurs above the native valve
However, regarding claim 11 Jimenez teaches a method of delivering a prosthetic aortic valve to a native aortic valve of a patient (Abstract),
the prosthetic valve having a frame moveable between a collapsed and expanded condition, and disposed in its collapsed condition in a delivery system for delivery to the native valve (Figures 3b-e), 
wherein the delivery system has a radiopaque marker (Column 8 lines 45-46) and an axis (inherent), so that the prosthetic valve is disposed in an orientation relative to the axis of the delivery system by reference to the radiopaque marker (this is inherent),
and wherein the native valve has native cusps (Figure 2a), and adjacent cusps have a commissure junction therebetween (this is inherent);
wherein the method comprises:
delivering the prosthetic valve in the collapsed condition (Figures 3b-c);
imaging the prosthetic valve and delivery system (Column 8 lines 45-46);
 
introducing the prosthetic valve inside the native cusps (Figures 3b-c); and 
moving the prosthetic aortic valve into its expanded condition inside the native valve (Figures 3d-e).
Tabor and Jimenez are involved in the same field of endeavor, namely aortic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Tabor by having the delivery system have a radiopaque marker and to rotate the delivery system with reference to said marker in order to align the valve relative to the native valve such as is taught by Jimenez in order to allow the endovascular cardiologist to be sure of proper placement and orientation of the valve, so that it corresponds to the native structures of the native valve, thus closely mimicking nature.  The difference in using a marker on the stent itself vs. the delivery system is minimal, obvious, and understandable to the person of ordinary skill in the art.  
Further, White teaches a method of delivering a prosthetic heart valve in which imaging of the valve is done for the entire procedure ([0068] from the groin to the abortive valve), which would include the aorta, aortic root, and native aortic valve. Tabor and White are involved in the same field of endeavor, prosthetic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Tabor Jimenez Combination to have the valve and delivery system imaged throughout the entire 
Regarding claim 12 the Tabor Jimenez White Combination teaches the method of claim 11 substantially as is claimed,
wherein Tabor further teaches the desired rotational orientation is relative to the right coronary artery ([0083] verification that the position of the sinus region of the replacement valve does not interfere with native coronary flow (which includes at least the left and right coronary artery)); and wherein
Jimenez also further teaches the desired rotational orientation is relative to the right coronary artery (Column 8 lines 46-50).
Regarding claim 13 the Tabor Jimenez White Combination teaches the method of claim 11 substantially as is claimed,
wherein Tabor further discloses the desired rotational orientation is relative any native valve structure ([0083]);
and wherein Jimenez further teaches the desired rotational orientation is relative to a commissure junction of the cusps of the native valve (Column 8 lines 42-43).
Regarding claim 14 the Tabor Jimenez White Combination teaches the method of claim 13 substantially as is claimed,

Regarding claim 15 the Tabor Jimenez White Combination teaches the method of claim 11 substantially as is claimed,
wherein Jimenez further teaches the desired rotational orientation is relative to one of the native cusps (Column 8 lines 42-43).
Regarding claim 16 the Tabor Jimenez White Combination teaches the method of claim 15 substantially as is claimed,
but is silent with regards to the desired rotational orientation being relative to a nadir of a native cusp. 
However, regarding claim 16 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the White Jimenez Combination to have the orientation being relative to the nadir of the native cusp, since the use of any structure of the heart which has a known location would have occurred as obvious to the person of ordinary skill in the art. Such a substitution would have been well-understood, well-known, and would have a reasonable expectation of success since basic anatomy of a heart is well-known. Further, the simple use of a nadir of the native cusp would have been obvious since it is a known location with regards to the native cusp (which is already taught).
claim 17 the Tabor Jimenez White Combination teaches the method of claim 11 substantially as is claimed,
wherein Tabor further discloses the frame has a portion configured to avoid damage to conduction tissue of the heart ([0072]);
rotating the delivery sheath aligns the portion with respect to the commissure junction between the right and non-coronary cusps of the native aortic valve ([0072] and Figure 22 indicates that there are flared portions which extend outwardly to grasp patient anatomy and upward extending openings which allow for the non-compression of conduction areas of the heart. It is understood to be inherent therefore that the rotation aligns the lower portion with respect to the commissure junction between the two coronary cusps of the native valve). Further, see Jimenez who teaches the rotating the delivery system aligns the portion with respect to a junction of the right and non-coronary cusps of the native aortic valve (Column 8 lines 42-43 the valve is rotated relative to the commissures of the native valve, and since there are only three, this is understood to include that junction of the claim).
Regarding claim 19 the Tabor Jimenez White Combination teaches the method of claim 11 substantially as is claimed,
wherein White further teaches the imaging the prosthetic valve includes imaging with a fluoroscopy camera positioned to image a commissure junction of the native valve (White [0068] discloses the imaging occurs from insertion to placement at the aortic valve, meaning the camera is inherently positioned to image a commissure junction of a native valve).
claim 20 the Tabor Jimenez White Combination teaches the method of claim 11 substantially as is claimed,
wherein Jimenez further teaches the rotating the delivery system includes rotationally matching the prosthetic valve with the leaflets of the native valve (Column 8 lines 42-46).
Regarding claim 22 the Tabor Jimenez White Combination teaches the method of claim 11 substantially as is claimed,
wherein Tabor further discloses, before delivering the prosthetic valve: placing the prosthetic valve mounted in the delivery sheath into an introducer sheath ([0079] delivery catheter with a lumen into which the sheath/stent combination is disposed within) in the femoral artery of the patient ([0079] femoral artery) with the axis of the delivery sheath in a rotational orientation relative to the introducer sheath that ensures the prosthetic valve will be at least substantially aligned in the desired rotational orientation after the valve is advanced up the aorta and around  a substantially U-shaped turn of an aortic arch (Figure 36; the valve of Tabor is understood to be at least “substantially aligned” in the desired orientation. Since this phrase isn’t specifically defined, any orientation into which the valve is inserted is understood to be “substantially aligned” since it would inherently require less than a 180 degree turn to properly align the valve).
Regarding claim 23 the Tabor Jimenez White Combination teaches the method of claim 22 substantially as is claimed,
valve ([0081]-[0083]), and 
wherein Jimenez teaches the inclusion of an imaging marker on the sheath instead of the valve (Column 8 lines 45-46). The Examiner notes that this Combination indicates the obviousness of imaging the sheath before placing the valve (see explanation to the rejection of claim 1 above).
Regarding claim 24 the Tabor Jimenez White Combination teaches the method of claim 11 substantially as is claimed,
wherein Tabor further discloses the delivery sheath has an axis (this is understood to be inherent), and 
before delivering the prosthetic valve, loading the valve into the delivery sheath in the collapsed condition ([0079]) in the orientation relative to the axis of the delivery sheath by reference to the radiopaque marker on the delivery sheath (this is understood to be inherent).
Regarding claim 25 the Tabor Jimenez White Combination teaches the method of claim 11 substantially as is claimed,
wherein Tabor further discloses the frame includes a portion at a lower edge thereof (this is understood to be inherent), and the desired orientation is selected so that when the valve is in its expanded condition inside the native valve the portion of the frame is disposed adjacent a location of a conduction tissue of the native aortic valve so that the frame does not damage the conduction tissue (Figure 22; [0072]).
claim 26 the Tabor Jimenez White Combination teaches the method of claim 25 substantially as is claimed,
wherein Tabor further discloses the portion includes a cut-out, recess, or opening ([0072] with reference to Figure 20: the lower portion includes flared ends and comparative openings located therebetween).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabor, Jimenez, and White as is applied above in view of Tani et al. (US 20140336744 A1), hereinafter known as Tani.
Regarding claim 18 the Tabor Jimenez White Combination teaches the method of claim 11 substantially as is claimed,
wherein Tabor further teaches the imaging the prosthetic aortic valve includes imaging with a fluoroscope camera ([0054] fluoroscopic visualization techniques) moveable through a range of coordinates for camera positioning (a fluoroscope is understood moveable to different coordinates), 
but is silent with regards to taking a baseline CT image of the native aortic valve to predict the camera position coordinates for the fluoroscopy camera for the imaging the prosthetic aortic valve before imaging with the fluoroscope.
However, regarding claim 18 Tani teaches a method of surgery in which a CT image of a target site is taken ([0004]) to predict the an element needed later in surgery ([0004] in this case, stent length). Tabor and Tani are involved in the same field of endeavor, namely endovascular implantation methods performed with the help of imaging. It would have been obvious to one of ordinary skill in the .  

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabor in view of Jimenez and White as is applied above in view of Pease et al. (US 7374571 B2), hereinafter known as Pease.
Regarding claim 21 the Tabor Jimenez White Combination teaches the method of claim 11 substantially as is claimed,
but is silent with regards to matching the commissure of the valve prosthesis with a commissure of the native valve.
However, regarding claim 21 Pease teaches a method of implanting an aortic valve wherein the prosthetic valve commissures align with native commissures of the aortic valve (Pease claim 1). Tabor and Pease are involved in the same field of endeavor, namely methods of implanting aortic valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Tabor Jimenez White Combination by having the commissures of the prosthetic and native valves .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/08/21